[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: REQUEST FOR A CONSENT JUDGMENT
This is an action to foreclose a judgment lien. The defendants have made an offer of judgment in the amount CT Page 679 of $21,241.30. The plaintiff has accepted the offer of judgment in that amount.
An offer of judgment may be made in any contract action or in any action brought to recover money damages only. See Conn. Practice Book 342.
The action before the court is to foreclose a judgment lien. Only a judgment of strict foreclosure or foreclosure by sale may be entered by the court. Since the court cannot enter a judgment for money damages in a foreclosure action, the offer of judgment and acceptance of same is inappropriate.
The request for a consent judgment is denied.
THE COURT CURRAN, J.